Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Queens County (Gerald, J.), imposed July 26, 2011, on the ground that the sentence was excessive.
Ordered that the sentence is affirmed.
As the defendant correctly contends, he did not validly waive his right to appeal (see People v Bradshaw, 18 NY3d 257 [2011]; People v Lopez, 6 NY3d 248, 256 [2006]). However, the sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Eng, P.J., Dillon, Chambers and Austin, JJ., concur.